internal_revenue_service number release date index number -------------------------------------------------- --------------------------- --------------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-108730-07 date date x ------- state date -------------------------------------------------- legend --------------------------------------------------------------------- dear ------------- this letter responds to your letter on behalf of x dated date requesting an extension of time under sec_301 of the procedure and administrative regulations to elect to treat x as an association_taxable_as_a_corporation and relief under sec_1362 of the internal_revenue_code ------------------------- facts based on the materials submitted and representations contained within we understand the relevant facts to be as follows x was formed as a limited_liability_company in accordance with the laws of state on date x intended to elect to be treated as an association taxable as corporation and then to elect to be treated as an s_corporation with both elections effective on date however form_8832 entity classification election and form_2553 the election to be treated as an s_corporation were not timely filed law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a plr-108730-07 corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is an entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code section a an eligible_entity with at least two members can elect to either be classified as an association and thus a corporation under sec_301_7701-2 or as a partnership otherwise the entity is a partnership if it has two or more members to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 with the designated service_center section c i an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on form_8832 cannot be more than days prior to the date the election is filed nor later than twelve months after the filing_date section c iii sec_301_7701-3 provides that unless a domestic eligible_entity elects sec_301_9100-1 through provide the standards the sec_301_9100-2 provides automatic extensions of time for making certain sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election with a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 treated as an s_corporation is made within the first two and one-half months of a corporation’s taxable_year then requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_1362 provides that a small_business_corporation can elect to be sec_1362 provides when an s election becomes effective if an s election plr-108730-07 that corporation will be treated as an s_corporation for the year in which the election was made if an election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will generally not be treated as an s_corporation until the following taxable_year sec_1362 provides that if no election is made pursuant to sec_1362 or if the election is made after the date prescribed for making such an election and the secretary determines reasonable_cause existed for the failure to timely make the election then the secretary can treat such an election as timely made for that taxable_year and effective as of the first day of that taxable_year conclusion based on the facts submitted and representations contained within we conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result x is granted an extension of time of days following the date of this letter for making the election to be treated as an association_taxable_as_a_corporation for federal tax purposes effective date a copy of this letter should be attached to the original election form_8832 entity classification election based on the facts submitted and representations contained within we further conclude that provided x otherwise qualifies as a subchapter_s_corporation x will be recognized as an s_corporation effective date an original form_2553 along with a copy of this letter must be forwarded to the relevant service_center within days from the date of this letter except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express no opinion as to whether x otherwise qualifies as an s_corporation sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 in accordance with the power_of_attorney on file with the office a copy of this plr-108730-07 letter will be sent to the taxpayer’s representative sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
